Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 08 July, 2022. Claims 16-34 are pending in the instant application. Applicant elected Group I (claims 16-31) with traverse. Applicant submits all of the groups are directed toward related subject matter and would not constitute an undue burden fi examined together. Upon further reconsideration Applicant’s arguments have been carefully considered and are persuasive. The original restriction requirement is hereby withdrawn and Groups II/III rejoined. Accordingly claims 1-34 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 30 November, 2020, has been placed in the application file and the information referred to therein has been considered. Applicant is reminded the listing of references in the specification is not a proper information disclosure statement. 37 C.F.R. § 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and  M.P.E.P. § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
37 C.F.R. § 1.84
Acknowledgement is hereby made of receipt and entry of the drawings filed on 30 November, 2020, and 26 March, 2021, which are deemed to be acceptable.

Claim Objections
Claim 16 is objected to because of the following informalities: the first sentence should reference an immunogenic composition comprising a plurality of different types of recombinant attenuated Mopeia “viruses”.  Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: the phrase “non-MOPV arenavirus includes at a least Lassa virus” should state the non-MOPV arenavirus GP is from a Lassa virus, or something similar thereto, as supported by the disclosure.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 34 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. Claim 34 references a vaccine “platform” against pathogenic arenaviruses comprising a plurality of recombinant attenuate Mopeia viruses. The salient structural characteristics of the platform are not readily manifest. Amendment of the claim language to simply recite a vaccine comprising the attenuated MOPV would be acceptable.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,849,969 in view of Manning et al. (2015). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘969 patent are directed toward a recombinant attenuated Mopeia virus (MOPV) comprising a heterologous nucleic acid encoding a non-MOPV arenavirus glycoprotein and a nucleic acid encoding a MOPV nucleoprotein having attenuated exonuclease activity, wherein the attenuated MOPV nucleoprotein comprises the amino acid substitutions D390X and G393X, wherein said numbering is based upon the isolate AN21366, and wherein replication of the recombinant attenuated MOPV in dendritic cells (DC) and/or in macrophages (MP) is reduced by at least 10% compared to replication of recombinant wild type (rec-MOPV) or wild type MOPV (nat-MOPV) in the same cell type. The claims of the instant application are directed toward an immunogenic composition comprising a plurality of different types of recombinant attenuated Mopeia virus (MOPV), wherein each different type of recombinant attenuated MOPV comprises a heterologous nucleic acid encoding a different non-MOPV arenavirus glycoprotein and a nucleic acid encoding an MOPV nucleoprotein having attenuated exonuclease activity, wherein the attenuated MOPV nucleoprotein comprises the amino acid substitutions D390X and G393X, wherein said numbering is based upon the isolate AN21366, and wherein replication of the recombinant attenuated MOPV in dendritic cells (DC) and/or in macrophages (MP) is reduced by at least 10% compared to replication of recombinant wild type (rec-MOPV) or wild type MOPV (nat-MOPV) in the same cell type. The remaining claims all share common MOPV nucleoprotein modifications (e.g., mutations at E392X, H430X, D467X, H529X, etc.). The claims of the instant application differ from the ‘969 patent in their recitation of an immunogenic composition comprising a plurality of different non-MOPV arenavirus glycoproteins. However, Manning et al. (2015) examine the genetic diversity of various Lassa virus (LASV) isolates and identify five different lineages. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to incorporate a plurality of different arenavirus glycoproteins into the MOPV NP/non-MOPV GP to provide coverage against a variety of genetically diverse isolates. One skilled in the art could incorporate GPs from multiple lineages, or multiple isolates from the same lineage, to provide broad coverage against multiple circulating LASV strains.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
10 September, 2022